Hines, J.',
concurring specially. I can not agree to all that is said in the majority opinion. I agree that a court of equity will not compel a policyholder to make application for and secure a loan from the insurer, and to apply the proceeds of the loan to a claim held by a creditor of the policyholder. But where the policy of life insurance is payable to the estate of the policyholder, and the policy has a cash surrender value, a court of equity will, in a proper case, subject such cash surrender value to the claim of a creditor. In such a case a court of equity will compel the insured to do, or do for him, the things necessary to be done in order to secure such cash surrender value, and will apply the samé to the claim of the creditor. The rights of creditors are favored by the courts. Civil Code (1910), § 3217. Courts of equity should assist creditors in reaching equitable assets in any case where to refuse interference would jeopardize the collection of their debts. § 3217. Equitable assets may be reached by a creditor in any case where he shows that there is danger of not being satisfied out of legal assets. Civil Code, § 4601. I am clear that under the above principles the cash-surrender value of a policy upon the life of an insured, payable to his estate, can in equity, under a proper case, be reached by a judgment creditor.
I concur in the result reached solely because the petition fails to allege that there is danger that the plaintiff’s claim can not be satisfied out of legal assets of the debtor.